Citation Nr: 1531132	
Decision Date: 07/21/15    Archive Date: 08/05/15	

DOCKET NO.  08-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1993, March to July 2003, and August 2005 to November 2006.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection (and a 30 percent evaluation) for posttraumatic stress disorder, effective from March 10, 2008, the date of the Veteran's original claim for service connection.

In a subsequent decision of January 2013, the Veteran's previously-assigned 30 percent evaluation for posttraumatic stress disorder was increased to 50 percent, effective from December 20, 2011, the date of a VA psychiatric examination.

In a decision of August 2014, the Board, among other things, denied entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2015 Order, remanded the Veteran's case to the Board for action consistent with a March 2015 Joint Motion for Partial Remand.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

Prior to December 20, 2011, the Veteran's service-connected posttraumatic stress disorder was not manifested by occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; suicidal ideation; and/or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Prior to December 20, 2011, the criteria for an evaluation in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection, an initial rating, and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board for addressing the merits of the Veteran's appeal.

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in May 2011, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports, and various statements by the Veteran's spouse and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability are more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the initial 30 percent evaluation in effect prior to December 20, 2011.

In this regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

In the case at hand, and as noted above, in a May 2008 rating decision, the RO granted service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from March 10, 2008.  The veteran voiced his disagreement with that assignment of benefits.  In a January 2013 rating decision, the Veteran was awarded a 50 percent evaluation for posttraumatic stress disorder, effective from December 20, 2011, the date of a VA psychiatric examination.  The current appeal ensued.

During the course of VA outpatient treatment in November 2007, the Veteran complained of insomnia, but denied both night sweats and panic attacks.  According to the Veteran, while he felt somewhat "edgy," he was functioning well on the job and with his family, though he tended to isolate at times.  Mental status examination showed the Veteran to be alert and affable, and not overtly anxious or psychotic, with no evidence of either suicidal or homicidal ideation.

On subsequent VA outpatient treatment in February 2008, the Veteran's appearance was adequate, with speech of a normal rate and tone, but with a depressed and anxious mood.  The Veteran's affect was described as normal, and his thought processes as linear, with no evidence of either suicidal or homicidal ideation.  While the Veteran complained of some irritability and/or anger, both short- and long-term memory were intact, and the Veteran's concentration and impulse control were good.

In a statement of February 2008, the Veteran's private physician indicated that the Veteran suffered from active significant symptoms of posttraumatic stress disorder.

At the time of a VA psychiatric examination in April 2008, the Veteran complained of decreased sleep, nightmares, flashbacks, intrusive thoughts, hypervigilance, a startle response, isolation, anger problems, and irritability, as well as poor concentration and avoidance.   When questioned, the Veteran described difficulty at home related to problems with his anger and irritability.  According to the Veteran, while he had friends and used to enjoy fishing, he was not involved in any hobbies at the present time.  Significantly, the Veteran described difficulty engaging in hobbies due to problems with his recent surgery.  However, by his own admission, he was able to complete his activities of daily living, which he did "routinely and independently."

When questioned regarding his employment, the Veteran indicated that he was currently employed as an interim police chief.  Moreover, he had been employed with the local police department for the past 12 years.  According to the Veteran, he worked with someone at his place of employment to control his anger management issues.

On mental status examination, the Veteran was alert and well oriented.  Thought processes were logical, and the Veteran's history was adequate.  Noted at the time of examination was that the Veteran's affect was blunted, though he did exhibit sufficient insight.  Spontaneous speech was grammatical, fluent, and free of paraphasias.  Attention was intact, as was immediate, recent, and remote memory.  When questioned, the Veteran denied experiencing any auditory or visual hallucinations.  However, by his own admission, he had been experiencing certain symptoms of depression.  According to the Veteran, six months earlier, he was "very depressed."  Moreover, the Veteran indicated that he tended to isolate, and had experienced some problems with his appetite.  While according to the Veteran, he had experienced thoughts of suicide six months ago, he had never attempted suicide, and denied any current suicidal ideation.  Similarly denied was current homicidal ideation.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment Functioning Score of 55.  According to the examiner, the Veteran demonstrated moderate impairment in functioning related to difficulty in his marriage, difficulty completing his education, and mild anger problems at work.

In correspondence of August 2008, the Veteran's wife wrote that he didn't sleep well, and often woke from nightmares.  Moreover, he would often get upset or frustrated, and "talked about killing or hurting himself," due to the fact that he felt that his family would be better off without him.

During the course of VA outpatient treatment in February 2009, it was noted that the Veteran had no thoughts about taking his life.  Nor did he plan to take his life.  Significantly, when questioned, the Veteran denied ever having made a suicide attempt.

On subsequent VA outpatient treatment in November 2009, the Veteran indicated that he had returned to work, but was isolating, whereas previously, he had been outgoing.  According to the Veteran, he was depressed most days, with increasing appetite accompanying his depression.  On mental status examination, the Veteran's appearance was adequate, with speech of a normal rate and tone, but with a depressed mood.  The Veteran's affect was within normal limits, with linear thought processes, and appropriate thought content.  When questioned, the Veteran denied both suicidal and homicidal ideation.  Short- and long-term memory were described as intact, and both the Veteran's concentration/attention and impulse control were good.  Insight and judgment were likewise described as good, and the Veteran's ability to perform abstract thinking was intact.

During the course of subsequent VA outpatient treatment in May 2010, the Veteran complained of some depression.  However, he denied any thoughts of suicide, and a suicide risk screen was negative.  

In a Medical Evaluation Board report dated in May 2011, it was noted that the Veteran had not required any psychiatric hospitalizations.  However, he did experience an intermittent depressed mood which was largely in response to refractory medical problems and symptoms of posttraumatic stress disorder.  Significantly, the Veteran's periodic depression did not significantly interfere with his day-to-day functioning.

When questioned, the Veteran described avoidance of select activities due to a perceived inability to be present within large crowds or in situations associated with unpredictable events.  However, although this avoidance of select activities interfered with his day-to-day social and occupational functioning, his lack of overall interest in enjoyable activities was not significantly impaired.  The Veteran denied any significant experience of suicidal thoughts, although he did report at times wondering if things would be easier for his family were he not to be around.  The Veteran denied significant homicidal ideation, and similarly denied any auditory or visual hallucinations.  However, according to the Veteran, he did experience anxiety in the form of irritability, an exaggerated startle response, and generalized hyperarousal, though without panic attacks.

Noted at the time of examination was that the Veteran continued in his civilian occupation as a police officer.  However, he had changed from his previous duties as a narcotics and criminal investigator to working with administrative matters, such as purchasing and scheduling, and overseeing internal investigations and community outreach work.  Additionally, the Veteran reported enjoying time with his spouse and daughter, although he generally preferred isolated activities.  Moreover, he had a few friends with whom he intermittently socialized through various activities, such as fishing.

On mental status examination, the Veteran was well groomed and appropriately dressed.  There was no evidence of psychomotor agitation or retardation, and eye contact was good, with speech of a normal rate, volume, rhythm and prosody.  The Veteran's thought content showed no evidence of any suicidal or homicidal thoughts, or of auditory or visual hallucinations.  His thought processes were linear, logical, and goal directed, though his mood was irritable, with an affect mixed between euthymic and irritable, though with normal breadth.  Concentration showed an ability to attend to relevant tasks, with fair insight and no impairment of judgment.  The veteran was oriented to person, place, and time, and his memory was intact for all medical, developmental, and social history, with no evidence of impaired short-term memory during the course of evaluation.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 65.

During the course of a hearing before the undersigned Veterans Law Judge in May 2011, the Veteran indicated that, a month earlier, he had gotten so mad that he wanted to "shoot somebody or beat somebody up" when he was "cut off" while driving on the interstate.  The Veteran further indicated that he had last thought of suicide approximately two months earlier, and that he sometimes felt that his family would be better off if he weren't around.  See Transcript p. 14.  Significantly, in response to another question, the Veteran indicated that he had last experienced a panic attack approximately two months earlier.  See Transcript, p.15.

During the course of VA outpatient treatment in September 2011, the Veteran denied any thoughts of suicide during the past week.  Further noted was that a suicide risk screening was "negative."

At the time of a subsequent VA psychiatric examination on December 20, 2011, it was noted that the Veteran suffered from posttraumatic stress disorder, with a Global Assessment of Functioning Score of 55.  According to the examiner, the description which best summarized the Veteran's level of functioning was one of occupational and social impairment, with reduced reliability and productivity.  When questioned, the Veteran reported problems with sleep, nightmares, intrusive thoughts, panic attacks, hypervigilance, an exaggerated startle response, isolation, and difficulty relating to others.  Additionally noted were problems with a depressed mood.  Symptomatology associated with the Veteran's posttraumatic stress disorder included difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, panic attacks more than once a week, anxiety, and a depressed mood.  According to the examiner, the Veteran did not present with any of the following clinically significant problems:  memory loss, impaired judgment, abnormal speech, poor impulse control, impaired thought processes, neglect of personal hygiene and appearance, suicidal and/or homicidal ideation, delusions, and/or hallucinations.  While the Veteran did present with a depressed mood, anxiety, sleep impairment, and panic attacks (approximately one time per week) as part of his posttraumatic stress disorder diagnosis, his diagnosis of posttraumatic stress disorder, in and of itself, caused only moderate impairment in functioning characterized by reduced productivity and efficiency in a work setting.

Pursuant to applicable law and regulation, the 30 percent evaluation in effect for the Veteran's posttraumatic stress disorder prior to December 20, 2011 contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  

In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

Finally, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Global Assessment of Functioning Scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A Global Assessment of Functioning score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)," while a score of between 61 and 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."

While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostical and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130 (2014).  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.

In this case, the evidence is clear that, prior to December 20, 2011, no more than a 30 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  Significantly, at no time during that period did the Veteran exhibit symptomatology such as a flattened affect, or circumstantial, circumlocutory, or stereotyped speech.  Nor was there evidence of panic attacks occurring more than once a week; or difficulty in understanding complex commands.  Significantly, at the time of the April 2008 VA examination, there was no evidence of any impairment of short- or long-term memory.  In fact, the Veteran's immediate, recent, and remote memory were all described as intact.  While at the time of examination, there was evidence of some depression, in conjunction with a blunted affect, the Veteran's thought processes were logical, and his attention was intact.  Significantly, at no time during the period in question was there evidence of impaired abstract thinking.  In fact, the Veteran has always been oriented in all spheres.  Moreover, at the time of the aforementioned examination, the Veteran had been employed with his local police department for the previous 12 years, and was currently working as interim police chief.

The Veteran has argued, in particular, in the context of the aforementioned hearing, that prior to December 20, 2011, he suffered from not only suicidal and homicidal ideation, but also panic attacks.  However, the clear weight of the evidence is to the contrary.  In that regard, there is no indication that, prior to the VA examination on December 20, 2011, the Veteran suffered from panic attacks.  Moreover, on numerous occasions, the Veteran has denied both suicidal and homicidal ideation.  Based on such findings, the 30 percent evaluation in effect for the Veteran's service-connected posttraumatic stress disorder prior to December 20, 2011 is appropriate, and an increased rating is not warranted.  His denial of such ideations during several examinations is deemed more probative than reports of considering suicide during other times.  It is significant that he denies such ideations when getting examined or treated.  This renders these reports more credible than others.

Regarding consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, with no referral required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's posttraumatic stress disorder prior to December 20, 2011 are fully contemplated by the applicable rating criteria.  In that regard, and as outlined above, the Veteran has posttraumatic stress disorder symptomatology including sleep impairment, hypervigilance, irritability, an exaggerated startle response, depression and anxiety.  Such symptoms are expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's posttraumatic stress disorder symptomatology.  Accordingly, the first step of Thun not having been met, referral for consideration of an extraschedular disability rating is not warranted.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstances in which extraschedular consideration maybe required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011 is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


